Citation Nr: 0533150	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-12 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits, except for health care benefits.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The appellant had military service from December 1979 to 
April 1984.

This appeal arises from an October 2002 Administrative 
Decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In February 2004, 
the Board remanded this case to the RO for further action.


FINDINGS OF FACT

1.  The appellant entered service in December 1979 and 
received a Bad Conduct Discharge in April 1984.  

2.  By Administrative Decision dated in October 2002, the 
appellant's discharge was determined to be under dishonorable 
conditions.

3.  During service, the appellant was issued a Special Court 
Martial Order on October 23, 1983 for two offenses under 
Article 121 and Article 129, respectively.

4.  The appellant's discharge from service was due to willful 
and persistent misconduct.

5.  There is no competent medical evidence that the appellant 
was insane at the time he committed the offenses that 
ultimately led to his discharge.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions, and constitutes a bar to VA benefits (exclusive 
of health care under Chapter 17, Title 38, United States 
Code).  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.12 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
April 2002 and March 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The Board notes further that initial VCAA notification 
predated adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

The appellant contends that his discharge should be upgraded.  
The Board does not upgrade discharge determinations.  If his 
discharge is updated at some later time by the relevant 
service department authority, he may seek to reopen his claim 
on that basis.  In addition, the appellant has asserted that 
he wanted assistance with his representation.  VA provided 
information in that regard in the March 2004 letter.  The 
appellant took no action.  It was incumbent upon the 
appellant to secure his own representation after he was 
provided the pertinent information.  
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The appellant entered service in December 1979 and received a 
Bad Conduct Discharge in April 1984.  

The appellant was issued a Bad Conduct Discharge as a result 
of a Special Court Martial.  

The appellant was issued a Special Court Martial order on 
October 23, 1983 for two offenses under Article 121 and 
Article 129, respectively, on March 26, 1983.  The appellant 
pled guilty to both charges.  It was determined that the 
appellant was guilty of a charge of breaking and entering 
with an intent to commit larceny and a charge of theft.  The 
appellant burglarized the residence of a staff sergeant and 
stole property worth approximately $1,165.  The appellant was 
sentenced to a reduction in grade, forfeiture of pay of $382, 
confinement for three months of hard labor, and a Bad Conduct 
Discharge.  The nonjudicial punishments imposed were a 
reduction in pay grade and corrective custody for 30 days.  

In January 1984, the Naval Clemency and Parole Board directed 
that there be "no clemency granted" in this case.  In 
February 1984, the Court of Military Appeals denied the 
petition for a grant of review.  The appellant was discharged 
with a Bad Conduct Discharge.  

In March 2002, the appellant applied for VA compensation or 
pension benefits.  By Administrative Decision dated in 
October 2002, the appellant's discharge was determined to be 
under dishonorable conditions.

A review of the service medical records shows that in October 
1982, the appellant was seen for alcohol abuse for which he 
sought help.  In September 1983, it was suspected that the 
appellant was under the influence of alcohol while in a duty 
status.  In October 1983, he was afforded a discharge 
examination.  There were no reported psychiatric 
abnormalities.  

The term "veteran" means a person who served on active duty 
and who was discharged or released therefrom under conditions 
other than dishonorable.  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to certain VA benefits other than 
insurance.  A discharge under honorable conditions is binding 
on the VA as to character of discharge.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12(a).

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12.  A discharge under honorable conditions is 
binding on the VA as to the character of discharge.  38 
C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided. 38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released 
under one of the following conditions: (1) As a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general 
court-martial; (3) Resignation by an officer for the good of 
the service; (4) As a deserter; (5) As an alien during a 
period of hostilities, where it is affirmatively shown that 
the former service member requested his or her release; or 
(6) By reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days.  
This bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c).

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions: (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n).

The term "dishonorable" in 38 U.S.C.A. § 101(2) can include a 
discharge because of willful and persistent misconduct.  See 
Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).  The Court 
in Camarena noted that VA regulation, 38 C.F.R. § 3.12 
provides, inter alia, that a discharge is considered to have 
been issued under dishonorable conditions if given for 
"willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if issued . 
. . because of [such] conduct."

In short, the regulation does not limit "dishonorable 
conditions" to only those cases where a dishonorable 
discharge was adjudged.  Thus, a discharge or release for 
willful and persistent misconduct, including a discharge 
under other than honorable conditions, if issued because of 
willful and persistent misconduct, is considered to have been 
issued under dishonorable conditions.  However, an exception 
is provided under that regulation if the discharge was 
because of a minor offense and service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge.  38 U.S.C.A. 
§ 5303(b).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of 38 C.F.R. § 3.354(a).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

This regulation provides for three circumstances which the 
Court, noting the "obvious drafting defects" of the 
regulation, indicated should be modified by applying the 
phrase "due to a disease."  Zang v. Brown, 8 Vet. App. 246, 
252-53 (1995).  In addition, the Court held that "a 
determination of whether a person is insane is in effect a 
determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  Id. 
at 254.  The Court further indicated such a determination is 
not warranted when the record does not reflect a claimant 
suffered from insanity due to disease or that he did not know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Ibid.

The Court has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel issued an opinion which 
discussed the intended parameters of the types of behavior 
which were defined as insanity in 38 C.F.R.§ 3.354(a).  The 
opinion states that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity did not fall 
within the definition of insanity in that regulation.  It 
further indicates that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  The phrase "interferes with 
the peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It holds that 
term "become antisocial" in the regulation referred to the 
development of behavior which was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" 
in which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  VAOPGCPREC 20-97.

The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  

The Board finds that the circumstances which resulted in the 
appellant's discharge from his period of active duty reflect 
that it was under dishonorable conditions for VA purposes.  
The record clearly shows that the appellant received a Bad 
Conduct Discharge for two counts of illegal actions.  The 
appellant engaged in breaking and entering the residence of 
his staff sergeant with intent to commit larceny therein and 
he stole property worth approximately $1,165.  

The appellant contends that he was mentally impaired due to 
the alcohol abuse and that he would not have engaged in such 
behavior if he had been sober.  The appellant has also 
pointed to his otherwise meritorious service.  

However, the Board finds that there is no corroborative 
evidence that the appellant did not know that his actions 
were wrong.  The service medical records reflect that he 
previously sought treatment for alcohol abuse.  However, the 
appellant was not undergoing any treatment in March 1983, 
when the illegal actions was undertaken.  The appellant was 
never treated for psychiatric impairment nor diagnosed as 
having psychiatric disease.  

The Board finds that the appellant committed the acts with 
conscious wrongdoing or known prohibited action, which 
constitutes willful misconduct under 38 C.F.R. § 3.1(n).  The 
fact that there were two illegal actions of this willful 
misconduct reflects that it was persistent misconduct.  
Consequently, his Bad Conduct Discharge is considered to have 
been issued under dishonorable conditions pursuant to 38 
C.F.R. § 3.12(d)(4).

The Board also finds that the appellant's discharge was not 
due to a minor offense.  As already noted, he was convicted 
of two counts: breaking and entering and theft of 
approximately $1,165 which was punished by court martial as 
acts which cannot be viewed as minor offenses.  Cropper v. 
Brown, 6 Vet. App. 450, 452-53 (1994).  As the Board finds 
that the offenses in question were not minor, a determination 
of whether his service was otherwise honest, faithful and 
meritorious is not warranted.

The appellant has stated that he was not sober when the 
illegal actions were committed.  He alleges mental 
impairment, as noted.  The Board will consider whether he was 
"insane" at the time of his actions. 

The General Counsel held in VAOPGCPREC 20-97 that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  The Board finds that the deviation in the 
appellant's behavior did not constitute insanity for VA 
purposes.  Substance abuse, in and of itself, does not 
constitute "insanity" for VA purposes as held by VAOPGCPREC 
20-97.  Moreover, in order to satisfy the definition of 
insanity under 38 C.F.R. § 3.354(a), the record must reflect 
that such person did not know or understand the nature or 
consequences of his acts, or that what he was doing was 
wrong.  In addition, the Court has stated that 38 U.S.C. § 
5303(b) and 38 C.F.R. § 3.354 require that the insanity must 
be such that it legally excuses the acts of misconduct.  See 
Cropper.

The Court had held that a determination of whether a person 
is insane is in effect a determination of whether that 
person's actions were intentional and thus the result of 
willful misconduct.  For the reasons stated above, the Board 
has concluded that the appellant's actions were the result of 
willful misconduct.  As such, it appears axiomatic that such 
a finding reflects that the appellant was not insane at the 
time he committed such actions.  As noted, the service 
medical records reflect no psychiatric findings, treatment, 
or diagnosis.  There were no psychiatric abnormalities at 
discharge.  There is no supporting evidence that the 
appellant was insane when he committed the illegal actions in 
March 1983.  

In light of the foregoing, the Board finds that the appellant 
was not "insane" for VA purposes during his period of 
active duty, in particular, he was not insane at the time he 
committed the acts which resulted in his bad conduct 
discharge.

In summary, the record reflects that the appellant's 
discharge from his  period of active duty was under 
dishonorable conditions for VA purposes, and that the 
evidence does not show that the appellant was insane at the 
time he committed the acts which resulted in his discharge 
from service.  Accordingly, the character of his discharge is 
a bar to VA benefits pursuant to 38 C.F.R. § 3.12.  
Therefore, his appeal must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


